This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 GAVIN E. PEARLMAN,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 32,970

 5 BONNIE TRUJILLO,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Alisa A. Hadfield, District Judge

 9 Bishop Law PC
10 Julie Bishop
11 Albuquerque, NM

12 Jon A. Feder
13 Albuquerque, NM

14 for Appellee

15   New Mexico Legal Aid, Inc.
16   Petra E. Rogers
17   Susan Cross
18   Albuquerque, NM

19 for Appellant

20                                 MEMORANDUM OPINION
1 VIGIL, Judge.

2   {1}   Summary affirmance was proposed for the reasons stated in the notice of

3 proposed summary disposition. No memorandum opposing summary affirmance has

4 been filed and the time for doing so has expired.

5   {2}   AFFIRMED.

6   {3}   IT IS SO ORDERED.



7                                              _______________________________
8                                              MICHAEL E. VIGIL, Judge


9 WE CONCUR:



10 ___________________________________
11 JONATHAN B. SUTIN, Judge



12 _________________________________
13 TIMOTHY L. GARCIA, Judge




                                           2